                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF WISCONSIN
                        MILWAUKEE DIVISION

PETER LUEBKE,
individually, and on behalf of
all others similarly situated,

             Plaintiff,                       CASE NO. 17-cv-969-WED

      v.

WISCONSIN ELECTRIC POWER COMPANY d/b/a
WE ENERGIES,

             Defendant.


                 DECLARATION OF JAMES A. WALCHESKE


      I, James A. Walcheske, certify under penalty of perjury that the following is

true and correct to the best of my knowledge and recollection:

      1.     The statements set forth in this declaration are made of my own

personal knowledge and, if called as a witness, I could and would testify

competently to the matters stated below.

      2.     I am an adult resident of the State of Wisconsin and am an attorney in

good standing, licensed to practice in Wisconsin and before the Eastern District of

Wisconsin. My Wisconsin State Bar Number is 1065635.

      3.     I have practiced law in Milwaukee, Wisconsin since 2008 and I have

spent my career as a labor and employment litigator. I worked as an Associate for

the employment law firms of Carroll & McDonald, L.L.C. from January 2008 to

October 2009 and Heins Law Office LLC from October 2009 to March 2012. In




        Case 2:17-cv-00969-WED Filed 01/22/19 Page 1 of 3 Document 72
March 2012, I started my own practice and have been a managing member of

Walcheske & Luzi, LLC since. My practice has focused on litigation and appellate

work in the areas of civil rights and employment law.

      4.     I am a member of both the National Employment Lawyers Association

and the Wisconsin Employment Lawyers Association. I am also a member of the

Labor & Employment Law Section of the Wisconsin State Bar.

      5.     Through my involvement in the Wisconsin legal community, and

particularly through my interactions with other attorneys who practice in the area

of labor and employment, I have become familiar with the rates attorneys in

Southern Wisconsin charge for their work.

      6.     I regularly appear on behalf of clients in Wisconsin trial and appellate

courts throughout the state, in various administrative fora such as the Wisconsin

Department of Workforce Development, in private labor arbitration, and in the

Federal District Courts for the Eastern and Western Districts of Wisconsin.

      7.     I am aware that the Attorneys at Hawks Quindel have represented

Plaintiffs in multiple class and collective action wage and hour matters in front of

the Eastern District of Wisconsin as well as other Federal District Courts. I am

aware that Attorneys Johnson, Murshid, and Maynard are experienced with

complex litigation and have served as Counsel in numerous multi-Plaintiff wage

and hour actions.

      8.     As an attorney who has practiced in this market for approximately 10

years, and as counsel on other wage and hour matters, I am familiar with the




        Case 2:17-cv-00969-WED Filed 01/22/19 Page 2 of 3 Document 72
market rate in Wisconsin for representation of plaintiffs under state law and the

FLSA with respect to class and collective actions wage and hour claims. The market

rate for attorneys’ fees for such claims is 33.333% of the total settlement in addition

to repayment for costs incurred during litigation. This is in fact the contingency rate

I charge in wage and hour cases, including class and collective actions.

      9.     I understand that class counsel in the above-captioned matters is filing

a Motion for Attorneys’ Fees and Costs. I understand that the Settlement Fund is

$4,236.231.10. I further understand class counsel is petitioning for attorneys’ fees of

one-third, or 33⅓% of the Settlement Fund (totaling $1,412,077.00), plus costs

(totaling $6,387.39) of the common fund – a total of $1,418,464.39.

      10.    Based on my experience and knowledge of the market, as well as my

personal opinion of the work of the attorneys at Hawks Quindel, S.C., my opinion is

that this contingent fee of 33⅓% is reasonable for this type of case and is within the

market rate. Further, based on my experience and knowledge of the market, my

opinion is that the result reached for Plaintiffs is fair and reasonable, and an

excellent result relative to other wage and hour class actions that I am familiar

with from around the state.

      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct.

      Executed this 22nd day of January, 2019.

                                             s/JAMES A. WALCHESKE
                                            James A. Walcheske




        Case 2:17-cv-00969-WED Filed 01/22/19 Page 3 of 3 Document 72
